

	

		III

		109th CONGRESS

		1st Session

		S. RES. 166

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 9, 2005

			Mr. Lott submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		To authorize the printing of a collection

		  of the rules of the committees of the Senate.

	

	

		That a collection of the rules of the

			 committees of the Senate, together with related materials, be printed as a

			 Senate document, and that there be printed 500 additional copies of such

			 document for the use of the Committee on Rules and Administration.

		

